 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MARILYN TOSTON,                                 Case No. 2:18-cv-02424-GMN-BNW
12                      Petitioner,                   ORDER
13           v.
14    NATALIE WOODS, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 13), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 13) is GRANTED. Respondents will have up to and including

21   October 3, 2019, to file a response to the amended petition (ECF No. 8).

22          DATED: September 4, 2019
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                      1
